Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Hazel Hawkins Memorial Hospital, D/P) Date: March 18, 2008
SNF (CCN: 05-5462), )
)
Petitioner, )
)
-V.- ) Docket No. C-06-124
) Decision No. CR1753
Centers for Medicare & Medicaid )
Services. )
)
DECISION

Petitioner, Hazel Hawkins Memorial Hospital, D/P SNF (distinct part, skilled nursing
facility), violated 42 C.F.R. § 483.25(m)(2)! (Tag F333’) between July 19 and 26, 2005.
A per-instance civil money penalty (PICMP) of $3000 is a reasonable enforcement
remedy.

' All references to the Code of Federal Regulations (C.F.R.) are to the version in
effect at the time of the surveys in issue unless otherwise specified.

> This is a “Tag” designation as used in the State Operations Manual (SOM),
Appendix PP — Guidance to Surveyors for Long Term Care Facilities. The “Tag” refers
to the regulatory provision allegedly violated and CMS’s guidance to surveyors.
Although the SOM does not have the force and effect of law, the provisions of the Social
Security Act (Act) and the regulations that interpret the Act clearly do have such force
and effect. State of Indiana by the Indiana Department of Public Welfare v. Sullivan, 934
F.2d 853 (7th Cir. 1991); Northwest Tissue Center v. Shalala, | F.3d 522 (7th Cir. 1993).
Thus, while the Secretary of Health and Human Services (Secretary) may not seek to
enforce the provisions of the SOM as law, he may seek to enforce the provisions of the
Act or regulations as interpreted by the SOM.
I. Background

Petitioner, a long-term care facility participating in Medicare as a skilled nursing facility
(SNF) and in the California MediCal program as a nursing facility (NF), was subject to
surveys by the California Department of Health Services (state agency) on July 14, 2005,
July 19, 2005, and September 23, 2005. The state agency alleged that Petitioner did not
comply with program participation requirements during each survey. Request for
Hearing. By letter dated October 5, 2005, the Centers for Medicare & Medicaid Services
(CMS) notified Petitioner that it was imposing the following enforcement remedies:
termination of Petitioner’s provider agreement effective March 23, 2006; a PICMP of
$3000 for an alleged violation of 42 C.F.R. § 483.25(m)(2) (Tag F333) as identified
during the September 23, 2005 survey; and denial of payment for new admissions
(DPNA) effective October 20, 2005. CMS exhibit (CMS Ex.) 6. CMS notified Petitioner
by letter dated October 25, 2005 that, (1) based on an October 20, 2005 survey, Petitioner
returned to substantial compliance effective October 20, 2005, and (2) CMS rescinded the
termination and DPNA remedies. CMS Ex. 7.

Petitioner requested a hearing before an administrative law judge (ALJ) by letter dated
December 2, 2005. In its hearing request, Petitioner challenged the findings of
noncompliance resulting from the surveys conducted on July 14, 2005, July 19, 2005, and
on September 23, 2005, and the remedies CMS proposed to impose. The case was
assigned to me on December 23, 2005 for hearing and decision. A Notice of Case
Assignment and Prehearing Case Development Order was issued at my direction on
December 23, 2005.

On February 13, 2006, CMS filed a motion for partial dismissal of Petitioner’s request for
hearing on the following grounds: (1) with respect to Petitioner’s challenge of all
deficiencies identified by the surveys of July 14 and July 19, 2005, no remedies were
imposed for any deficiencies cited; and (b) with respect to the September 23, 2005
survey, Tag F333 was the only deficiency for which a remedy was imposed and only Tag
F333 is subject to appeal and review. On March 6, 2006, Petitioner opposed CMS’s
motion. On March 29, 2006, I granted the CMS motion and limited the issues for hearing
to (1) whether or not Petitioner violated 42 C.F.R. § 483.25(m)(2) (Tag F333); and (2)
whether or not the remedy proposed by CMS is reasonable.

On June 27, 2006, I convened a hearing in San Francisco, California. CMS offered, and I
admitted, exhibits (CMS Exs.) 1 through 12. Transcript (Tr.) 23-34, 149-52. Petitioner
offered exhibits (P. Exs.) 1 through 32. Petitioner’s exhibits 18 through 29, 30 (pages 9
and 10), 31, and 32 were admitted. Tr. 36-41, 286-90, 294-304. CMS called Brenda B.
Ryan, R.N.C., the state surveyor, to testify in its case-in-chief and in rebuttal. CMS also
called Magda F. Gabali, Pharm.D., a pharmaceutical consultant, and Captain John S.
3

Motter, R.N., M.P.H., a CMS Team Leader and Survey and Certification Review
Specialist, as expert witnesses. Petitioner called as it witnesses Anna M. Valentine,
Petitioner’s Director of Nursing (DON); Rosemary Gonzales-Bustillos, a nurse at
Petitioner’s facility; and Robert S. Hill, Petitioner’s Administrator of Long-Term Care
Facilities. Post-hearing, the parties filed briefs and reply briefs.

On July 18, 2006, Petitioner moved for relief from an order entered at hearing to produce
an incident report purportedly prepared by DON Valentine related to the alleged
medication error. Petitioner argued that the records are quality-assurance records
protected from disclosure by 42 C.F.R. § 483.75(0)(3). Tr. 319-26, 360-69, 377-78, 450-
56. Petitioner submitted with its motion P. Ex. 33 and 34. P. Ex. 33 is composed of
copies of four photographs of an empty medication cassette or pill case allegedly of the
same type Petitioner used to administer medication to Resident B and the declaration of
Petitioner’s counsel. Petitioner also submitted P. Ex. 34, the declaration of Brenda
Gatcomb, Petitioner’s Director of Quality Assurance and Risk Management. Ms.
Gatcomb indicated in her declaration that (1) it was her responsibility to receive incident
reports concerning medication errors committed by Petitioner’s staff; (2) she did not have
a record of receiving an incident report from DON Anna Valentine regarding the alleged
medication error in this case; (3) if she had received such a report, she did not consider
the incident serious enough to refer it to the Medications Continuous Quality
Improvement Committee for review; and (4) if an incident report was received from DON
Valentine, it had been destroyed. P. Ex. 34.

On August 3, 2006, CMS filed a response opposing Petitioner’s motion for relief,
objecting to P. Exs. 33 and 34, and requesting that I sanction Petitioner for failure to
produce the records as ordered. On October 30, 2006, I issued an Order establishing the
post-hearing briefing schedule and instructed Petitioner to respond to CMS’s request for
sanctions in its post-hearing brief. I also advised the parties that I would address
Petitioner’s motion for relief and the CMS motion for sanctions in the decision on the
merits. P. Exs. 33 and 34 are admitted. Admission of P. Exs. 33 and 34 results in no
prejudice to CMS as CMS prevails. I need not address Petitioner’s assertion of
“privilege” and to do so would be nothing but dicta. CMS’s motion for sanctions is
denied as discussed in some detail below.

II. Discussion
A. Findings of Fact
The following findings of fact are based upon the exhibits admitted. Citations to exhibit

numbers related to each finding of fact may be found in the analysis section of this
decision if not indicated here.
4

During the time period relevant to this case, Resident B was an 87 year-old woman
diagnosed with polymyalgia rheumatica, lupus, and a history of chronic pain, for
which she was under palliative care. Joint Stipulation; CMS Ex. 4, at 5, 7; P. Exs.
8, 19, 20, at 1, and 27.

Resident B was to be given prednisone daily to manage the symptoms of
polymyalgia rheumatica. CMS Ex. 4, at 12, 22, 30, 32.

On eight consecutive days beginning July 19, 2005, through July 26, 2005,
Resident B was not administered prednisone. CMS Exs. 4, at 32; P. Ex. 32.

Resident B suffered actual harm due to not receiving doses of prednisone July 19
through 26, 2005, including not feeling well; she suffered increased pain on
movement; and she was emotionally distressed and anxious because she did not
trust Petitioner’s staff to give her medication she needed. CMS Exs. 12, at 13-19.

Failure to administer prednisone for eight consecutive days from July 19, 2005 to
July 26, 2005, was abrupt withdrawal of prednisone contrary to manufacturer’s
prescribing instructions and Resident B’s prescribing physician’s orders; exposed
Resident B to adverse consequences such as exacerbated polymyalgia rheumatica;
and it was a significant medication error considering Resident B’s medical
condition, drug category, and the frequency of the error. CMS Ex. 12, at 8-20.

B. Conclusions of Law

Petitioner timely requested a hearing and I have jurisdiction over this case.
Petitioner violated 42 C.F.R. § 483.25(m)(2).

There is a basis for the imposition of an enforcement remedy.

A PICMP of $3000 is a reasonable enforcement remedy.

C. Issues

The issues in this case are:

Whether there is a basis for the imposition of an enforcement
remedy; and

Whether the remedy imposed is reasonable.
D. Applicable Law

Petitioner is a long-term care facility participating in the federal Medicare program as a
SNF and in the state Medicaid program as a NF. The statutory and regulatory
requirements for participation by a long-term care facility are found at sections 1819 and
1919 of the Act and at 42 C.F.R. Part 483 of the regulations. Sections 1819 and 1919 of
the Act vest the Secretary with authority to impose a civil money penalty (CMP) against a
long-term care facility for failure to comply substantially with federal participation
requirements.

Facilities that participate in Medicare are subject to surveys by state agencies on behalf of
CMS to determine whether the facilities are complying with federal participation
requirements. 42 C.F.R. §§ 488.10-488.28, 488.300-488.335. Pursuant to 42 C.F.R. Part
488, CMS may impose various sanctions for failure to substantially comply with
Medicare program requirements, including a PICMP or per-day CMP against a

long-term care facility. 42 C.F.R. §§ 488.406; 488.408; 488.430.

Per-day CMPs fall into one of two broad ranges of penalties. 42 C.F.R. §§ 488.408,
488.438. The upper range of CMP, from $3050 per day to $10,000 per day, is reserved
for deficiencies that constitute immediate jeopardy to a facility’s residents and, in some
circumstances, for repeated deficiencies. 42 C.F.R. §§ 488.438(a)(1)(i), (d)(2). The
lower range of CMP, from $50 per day to $3000 per day, is reserved for deficiencies that
do not constitute immediate jeopardy, but either cause actual harm to residents, or cause
no actual harm, but have the potential for causing more than minimal harm. 42 C.F.R.

§ 488.438(a)(1)(ii). As for PICMPs, the regulations provide for a single range from
$1000 to $10,000, which could be imposed whether or not immediate jeopardy is found.
42 C.F.R. §§ 488.408(d)(1)(iv); 488.438(a)(2).

A long-term care facility against which CMS has determined to impose an enforcement
remedy is entitled to a hearing by an ALJ. Act, § 1128A(c)(2); 42 C.F.R. §§ 488.408(g);
498.3(b)(13). A hearing before an ALJ is a de novo proceeding. Anesthesiologists
Affiliated, et al., DAB CR65 (1990), aff'd, Anesthesiologists Affiliated, et al. v. Sullivan,
941 F.2d 678 (8th Cir. 1991); Emerald Oaks, DAB No. 1800, at 11 (2001); Beechwood
Sanitarium, DAB No. 1906 (2004); Cal Turner Extended Care Pavilion, DAB No. 2030
(2006); The Residence at Salem Woods, DAB No. 2052 (2006). A facility has a right to
appeal a “certification of noncompliance leading to an enforcement remedy.” 42 C.F.R.
§ 488.408(g)(1); see also 42 C.F.R. §§ 488.330(e) and 498.3. However, the choice of
remedies by CMS or the factors CMS considered when choosing remedies are not subject
to review. 42 C.F.R. § 488.408(g)(2). A facility may only challenge the scope and
severity level of noncompliance found by CMS ifa successful challenge would affect the
amount of the CMP that could be collected by CMS or impact upon the facility’s Nurse
6

Aide Training and Competency Evaluation Program. 42 C.F.R. §§ 498.3(b)(14) and
(d)(10)(i). CMS’s determination as to the level of noncompliance “must be upheld unless
it is clearly erroneous.” 42 C.F.R. § 498.60(c)(2). This includes CMS’s finding of
immediate jeopardy. Woodstock Care Center, DAB No. 1726, at 9, 38 (2000), aff'd,
Woodstock Care Center v. Thompson, 363 F.3d 583 (6th Cir. 2003). The Departmental
Appeals Board has long held that the net effect of the regulations is that a provider has no
right to challenge the scope and severity level assigned to a noncompliance finding,
except in a situation where that finding was the basis for an immediate jeopardy
determination. See, e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB
No. 1750 (2000). Review of a CMP by an ALJ is governed by 42 C.F.R. § 488.438(e).

When a penalty is proposed and appealed, CMS must make a prima facie case that the
facility has failed to comply substantially with federal participation requirements. “Prima
facie” means that the evidence is “[s]ufficient to establish a fact or raise a presumption
unless disproved or rebutted.” Black’s Law Dictionary 1228 (8" ed. 2004); see also,
Hillman Rehabilitation Center, DAB No. 1611, at 8 (1997), aff'd, Hillman Rehabilitation
Center v. U.S. Dept. of Health and Human Services, No. 98-3789 (D.N.J. May 13, 1999).
To prevail, a long-term care facility must overcome CMS’s showing by a preponderance
of the evidence. Batavia Nursing and Convalescent Center, DAB No. 1904 (2004);
Batavia Nursing and Convalescent Inn, DAB No. 1911 (2004); Emerald Oaks, DAB No.
1800 (2001); Cross Creek Health Care Center, DAB No. 1665 (1998); Evergreene
Nursing Care Center, DAB No. 2069, at 7-8 (2007).

E. Analysis
1. Petitioner violated 42 C.F.R. § 483.25(m)(2).

A long-term care facility participating in Medicare is obligated and agrees to ensure that
its residents are “free of any significant medication errors.” 42 C.F.R. § 483.25(m)(2).
CMS has instructed its surveyors that a medication error exists when the preparation or
administration of drugs or biologicals is not in accordance with (1) a physician’s orders;
(2) manufacturer’s specifications, as opposed to recommendations, regarding the
preparation and administration of the drug or biological; or (3) accepted professional
standards and principles that apply to professionals providing services. SOM,
Interpretive Guidelines, Tag F333. A “significant medication error” is one that causes a
resident discomfort or jeopardizes his or her health and safety. Jd. Determining the
significance of medication error is a matter of professional judgment that involves three
general factors: resident condition; drug category; and frequency of error. /d. Petitioner
has not disputed that the CMS construction is consistent with applicable industry
standards of practice.
7

CMS alleges that Petitioner committed a significant medication error because it failed to
administer prednisone to Resident B on eight consecutive days, which caused her harm
that included increased pain and mental distress. CMS Ex. 3, at 3. To demonstrate a
prima facie case of this deficiency, CMS must show that there was a medication error and
that it was significant. I conclude that CMS made a prima facie showing of a violation
and that Petitioner has failed to show by a preponderance of the evidence that it was in
substantial compliance or that it had an affirmative defense.

CMS offers the Medication Administration Record (MAR) for Resident B from July
2005, as a key piece of evidence, but not the only evidence as Petitioner would have me
believe, that a significant medication error occurred. Resident B had a physician’s order
to receive prednisone daily, but the MAR, a document that Petitioner uses to record that
medication was administered by its staff, does not show that Petitioner’s staff
administered the prednisone for eight consecutive days from July 19 through 26, 2005.
CMS concluded that the absence of initials of the person or persons who administered the
drug shows the medication was not administered. CMS Ex. 4, at 32; P. Ex. 32. CMS
argues that Petitioner failed to comply with the five “rights” of administration of
medication: “right” dose of the “right” medication, administered by the “right” route, to
the “right” patient, at the “right” time, citing Franklin Care Center, DAB No. 1900, at 11
(2003). CMS’s Post-Hearing Brief (CMS Br.) at 27; CMS Ex. 3, at 4.

Petitioner does not dispute that there are no initials on the MAR for eight consecutive
days from July 19 through July 26, 2005. Petitioner’s Post-Hearing Brief (P. Br.) at 8.
Petitioner argues that this case does not involve a medication error, significant or not, i.e.,
Petitioner gave Resident B prednisone as ordered, but rather, the error involves failure to
document the administration of prednisone. Petitioner asserts that a “documentation
error” does not trigger a presumption that the medication was not administered. P. Br. at
8-9. On this point, Petitioner relies upon the SOM, Interpretive Guidelines, Tag F333,
submitted as Appendix C to its Pre-Hearing Brief, which, in pertinent part, instructs
surveyors:

Do not rely solely on a paper review to determine medication
errors. Detection of blank spaces on a medication
administration record does not constitute the detection of
actual medication errors. Paper review only identifies
possible errors in most cases. In some cases paper review can
help identify actual errors but research has shown that the
procedure is time consuming for the number of actual errors
detected.
8

Petitioner’s position is that Surveyor Ryan failed to conduct even a de minimis
investigation before concluding that a significant medication error occurred, by
improperly relying upon “unexplained” blank spaces in the MAR contrary to SOM
guidelines; and that such reliance resulted from a combination of factors, including,
significantly, Ms. Ryan’s lack of objectivity. Petitioner also asserts that CMS relied upon
uncorroborated hearsay statements made to Surveyor Ryan by DON Valentine and
Rosemary Gonzales-Bustillos, a staff nurse. P. Br. at 1-2.

I conclude that Petitioner violated 42 C.F.R. § 483.25(m)(2). I find Surveyor Ryan
credible. I find no inconsistencies in the records associated with her survey and
investigation of the incident, or in her hearing testimony. Ms. Ryan pursued her duties
aggressively and diligently, which I find commendable, and I conclude that it does not
reflect poorly upon her credibility.

My conclusion that a medication error occurred is consistent with the credible evidence.
The blank spaces on the MAR for eight consecutive days from July 19 through 26, 2005,
certainly give rise to an inference that the medication was not administered. CMS Ex. 4,
at 32; P. Ex. 32; Tr. 321. Petitioner’s DON agreed that it is standard nursing practice and
consistent with Petitioner’s policy or practice to interpret the absence of an entry ona
MAR as evidence that the medication was not administered. Tr. 312. Petitioner’s
Administrator, Robert S. Hill, also testified that the absence of entries on the MAR
created the appearance that the medication was not given and that corrective action was
required. Tr. 385, 402-403. CMS’s expert witness, Captain Motter, also opined that it is
consistent with standards of practice to construe the absence of initials on the MAR for
eight consecutive days from July 19 through July 26, 2005, to reflect failure to administer
prednisone on those days. Tr. 251.

Iam not convinced by arguments that Surveyor Ryan’s survey was incomplete or
insufficient, or otherwise inconsistent with SOM guidelines for determining whether a
medication error occurred. CMS offered evidence in addition to the MAR that I find
credible and that supports the conclusion that a medication error occurred. Surveyor
Ryan recounts in testimony and in her records that on September 22, 2005, DON
Valentine reported that a medication error occurred during an eight-day period in July
2005 consistent with the absence of the initials in the MAR, and that three nurses were
involved in the medication error. CMS Exs. 3, at 3-4; 4, at 1; 33; Tr. 73-77, 87-90, 111,
426-30. I find this hearsay statement credible, particularly because the statement is not
denied by DON Valentine and because it is consistent with other evidence of record.
Nurses’ notes for Resident B from Petitioner’s clinical records created near the time of
the alleged medication error indicate that Resident B’s family was informed that some
doses of prednisone were missed. These records show that Petitioner acknowledged to
the family that a medication error occurred. CMS Ex. 4, at 10, 11. The evidence shows
9

that Resident B’s daughter and son were told about the medication error within days after
July 26, 2005, the last day of the eight-day period of the medication error. CMS Ex. 1, at
1-2, 7-9; and P. Exs. 21; 29, at 2. A “social services notes” dated July 28, 2005 also
reflects that Resident B’s family members were advised by Petitioner’s staff that there
were missed doses of prednisone. CMS Ex. 4, at 48; P. Ex. 20, at 2. Surveyor Ryan
testified that it is standard of practice to notify a resident’s family when a facility
determines that a medication error occurred, but not where the facility is uncertain that
such an error occurred. Tr. 434-35.

DON Valentine’s testimony is that she initially thought that a medication error occurred.
However, her subsequent investigation led her to conclude that there was no error, but
that Resident B was given prednisone as ordered and staff merely failed to document the
doses given. Tr. 283, 291. Multiple inconsistencies between her testimony and other
evidence in the record cause me to conclude that DON Valentine’s testimony is not
credible. Petitioner’s argument that Surveyor Ryan misconstrued DON Valentine’s
statements to her, or that she deliberately construed them against Petitioner based upon a
predisposition for finding a deficiency, are not supported by the record or DON
Valentine’s own testimony. DON Valentine testified that it is standard practice to initiate
an investigation upon learning that a MAR has blank entries. Tr. 268. She also testified
that she herself wrote the words “8 days missing med” and drew circles (for July 19
through 26, 2005) on the MAR, as she began her investigation. Tr. 292-293; CMS Ex. 4,
at 32. She conceded that the event was deemed significant enough to trigger the
preparation of an incident report, but that the “facility” ultimately determined, following
a root-cause analysis, that the error concerned only documentation. Tr. 316-17. At the
hearing, DON Valentine did not deny Surveyor Ryan’s version of their conversation.
Rather, she said that she could not recall what she told Ms. Ryan when they met on
September 22, 2005. Tr. 284, 316-19. DON Valentine also did not recall informing Ms.
Ryan about the conclusion or finding reached in the incident report that she prepared. Tr.
318. She could not recall whether she wrote the first names of the three nurses who might
have been involved in the incident on the document marked CMS Ex. 4, at 33, when she
began her investigation or when she was interviewed by Surveyor Ryan. Tr. 326-327.
She did recall that she told the social worker that Resident B did not receive her
prednisone for eight days. Tr. 327. Surveyor Ryan testified that at no time during her
survey and investigation did DON Valentine ever state that the error merely involved
documentation. CMS Ex. 2, at 1-2; 3, at 3-4; and Tr. 426-28. I find it incredible that a
facility that conducted an investigation, including a root-cause analysis, and concluded
that no medication error occurred, failed to inform a surveyor about potentially
exculpatory findings, even if, for no other reason than that the investigation is evidence of
good remedial action by Petitioner. One nurse involved in the medication error wrote a
note to DON Valentine with the date July 29, 2005. In that note she states that she
recalled administering prednisone for the last two of the eight days in question, but

10

inadvertently failed to note the administration on the MAR. P. Ex. 31; Tr. 284-86; P. Ex.
32. The “PRN Medication Record and Profile” has “stars” - but not a person’s initials -
marked in the boxes for July 25 and July 26, perhaps indicating that prednisone was given
those two days. Even if I find this hearsay entirely credible, the evidence does not
account for the first six days of missed doses. However, the credibility of the note and
DON Valentine’s testimony is negatively impacted as DON Valentine’s explanation for
her failure to inform the surveyor about this potentially exculpatory evidence is not
credible. Tr. 289. Surveyor Ryan’s testimony that she was never given a copy of the note
at P. Ex. 31, is unrebutted. Tr. 430-433.

Although I draw no adverse inference against Petitioner for failure to produce the incident
report as that would be a sanction, I do not have that report before me to help bolster
DON Valentine’s credibility. Brenda Gatcomb, Petitioner’s Director of Quality
Assurance and Risk Management, indicates in her declaration that: (1) it was her
responsibility to receive incident reports concerning medication errors committed by
Petitioner’s staff; (2) she did not have a record of receiving an incident report from DON
Anna Valentine regarding the alleged medication error in this case; (3) if she had received
such a report, she did not consider the incident serious enough to refer to the Medications
Continuous Quality Improvement Committee for review; and (4) if an incident report was
received from DON Valentine, it had been destroyed. P. Ex. 34. Ms. Gatcomb neither
confirms nor denies that an incident report was ever prepared and she gives no insight
regarding its contents.

I find credible Surveyor Ryan’s testimony that Rosemary Gonzales-Bustillos admitted to
her during the survey that she was one of the nurses involved in the medication error. Tr.
87-89. According to Surveyor Ryan, Nurse Gonzales-Bustillos told her that she was
responsible for one of the missed doses of prednisone. Nurse Gonzales-Bustillos told
Surveyor Ryan that she was doing orientation with Nurse Estella Queszada; that the entry
for prednisone on the MAR was highlighted, which caused her to believe it had been
discontinued; that Nurse Queszada agreed with that interpretation; and the prednisone
was not given. Tr. 88-89. In her testimony, Nurse Gonzales-Bustillos stated that she did
not recognize Surveyor Ryan in the courtroom. She did, however, recall certain details
about her meeting with Surveyor Ryan in September 2005, including that she spoke to the
surveyor for approximately five minutes and that she told Surveyor Ryan to see Nurse
Queszada, as Nurse Queszada was actually giving the medication while she merely
observed. Tr. 348-49. Nurse Gonzales-Bustillos denied the statements Surveyor Ryan
attributed to her regarding the prednisone being discontinued. Tr. 347. Nurse
Gonzales-Bustillos testified that she did remember that Nurse Queszada did give Resident
B medication, but she never specifically said that the medication given included the
prednisone. Tr. 344-50.

11

Because I have found that there was a medication error, the question is whether the error

was significant, i.e., whet!
that it failed to administer
Resident B suffered any h
actually was feeling and

(P. Reply), at para. I.B.1.

Resident B told Surveyor
chair to her bed due to an
prednisone. Resident B al
medication. CMS Exs. 2,
argument that Resident B
period at issue. P. Br. at

Resident B was oriented, alert, cooperat

ive, and

er it harmed Resident B. Petitioner argues that even if I find
prednisone, the evidence does not support a conclusion that
arm. Petitioner argues that the clinical records show Resident B
oing better during that time. P. Brief at 13-17; P. Reply Brief
My review of the evidence leads me to a different conclusion.

Ryan on September 22, 2005, that she could not walk from her
increase of severe pain during the period of the missed doses of
so expressed that she no longer trusted facility staff to give her
at 2; 3, at 5; Tr. 90-9
was not a reliable hist
2-13. In particular, records associated with Ms. Ryan’s
investigation and clinical records dated shortly

, 99. Lam not convinced by Petitioner’s
orian of her own condition during the

efore the event in question indicate that
trustworthy, and that her cognitive ability

was intact. CMS Exs. 2, at 2; 3, at 5; 4, at 44-46; Tr. 91, 93. Petitioner’s clinical records

for Resident B do not reflect the level of cogniti
suggests. Her palliative care initial assessment dated June 22, 2005, shows t

not depressed or anxious. P. Ex. 18, at

. Resi

at Petitioner
at she was
uly 23, 2005,

ve impairment or limitation t

ent B was assessed only on J

as making poor decisions and requiring cues and supervision, but her memory was noted

to be “Okay,” she had no indicators of

variation in mental function, altered perception,

was also assessed on July 23, 2005, as b

elirium,

such as easy distractability, lethargy,
disorganized speech, or restlessness. She

eing ab

le to hear adequately and to speak clearly;

she was able to be understood; there were no negative indications related to mood or

ehavior. She was noted to interact wit
activities. A note indicated that she ha

2007, Resident B was consistently alert,

others.
“a few

stool softeners. P. Ex. 22. Petitioner’s records also show that from July 18 t
with no confusion and no depression. P. Ex. 23.
Petitioner provided me with one page of Resident B’s Minimum Data Set (MDS), signed

y DON Valentine on June 28, 2005, w

than fully credible.

ich sho

self-initiated
she refused
rough 31,

She was doing planned and
days of not feeling good” an

ws that during the preceding 90 days

Resident B had a diagnosis of anxiety syndrome, but the page provided does not include
the section of the MDS that shows the assessment of Resident B’s cognitive ability. P.
Ex. 24, at 1. A Nurse’s Note dated June 26, 2005, records that a nurse assistant reported
Resident B was confused and hallucinating two nights, but that is an isolated incident in
the records Petitioner provided and did not occur around the time of the events in issue.
P. Ex. 29, at 1. I find the evidence does not support Petitioner’s characterization of
Resident B’s mental status and I find no reason to consider Resident B’s reports other
12

Resident B suffered polymyalgia rheumatica for which she received palliative care to
manage chronic pain. She was to be administered prednisone daily to manage her
polymyalgia rheumatica. CMS Ex. 4, at 12, 22, 30, 32. Dr. Gabali noted in her
declaration that Resident B had been on long-term prednisone therapy. CMS Ex. 12, at 6,
10, 11.4 She stated that the lowest possible doses of a corticosteroid like prednisone are
administered to control a condition but, even at a low dose reduction in dosage should be
gradual and tapered, not abrupt, consistent with manufacturer’s prescribing information.
CMS Ex. 12, at 8, 10, 12, 15. Dr. Gabali further stated that rapid dose reduction could
result in recurrence or exacerbation of the symptoms of the underlying disorder for which
the prednisone was ordered or other physiologic effects, including anorexia, nausea or
vomiting, weight loss, lethargy, headache, fever, joint or muscle pain, and postural
hypotension. CMS Ex. 12, at 11, 12. I note that beginning July 6, 2005, Resident B’s
prednisone dose was to be increased to 20 mg for a day and then gradually decreased to
15 mga day. CMS Ex. 4, at 32. Dr. Gabali observed that the adjustment in dosage did
make Resident B more comfortable and improved the quality of her life. CMS Ex. 12, at
9-10. She also opined that, in light of Resident B’s medication condition, omission of
eight doses of prednisone caused Resident B “significant harm” in the form of
“deleterious effects” on her condition manifested by “increased discomfort and pain” and
“decreased mobility and activity.” CMS Ex. 12, at 11-19. Resident B’s clinical signs
were consistent with abrupt withdrawal of prednisone during the time period in question.
These clinical signs included gastrointestinal discomfort, lethargy, disrupted sleep, and
increased generalized discomfort and pain as apparent based on an increased frequency of
dosage of Tylenol 650 mg during the time period when prednisone was not administered.
CMS Ex. 12, at 11-19. Captain John Motter concurred with Dr. Gabali’s opinion. Tr.
214-217, 235-241. The failure to administer prednisone for eight consecutive days was a
significant medication error considering Resident B’s medical condition, the drug
category, and frequency of error. CMS Ex. 12, at 19-20; Tr. 95-99, 212-215, 223-224.

Based on the foregoing, I conclude that a significant medication error occurred based on
the failure to give Resident B prednisone for eight consecutive days from July 19, 2005
through July 26, 2005. Furthermore, the error resulted in actual harm to B as described
above. Thus, there is a basis for the imposition of an enforcement remedy.

* Dr. Gabali was subject to cross-examination by Petitioner and further
examination by CMS at hearing. Her testimony at hearing is consistent with her
declaration.
13

The CMS request that I sanction Petitioner for failure to produce the incident report by
striking DON Valentine’s testimony or by dismissing Petitioner’s hearing request is
denied. Given the result in this case, the imposition of the sanctions requested by CMS
would have little impact. Furthermore, the evidence does not support the imposition of
sanctions.

2. A PICMP of $3000 is reasonable.

Because Petitioner violated 42 C.F.R. § 483.25(m)(2), there is a basis for the imposition
of an enforcement remedy. The remaining issue is whether a PICMP of $3000 is
reasonable.

If a facility is not in substantial compliance with program requirements, CMS has the
authority to impose one or more of the enforcement remedies listed in 42 C.F.R.

§ 488.406, including a CMP. CMS may impose a CMP for the number of days that the
facility is not in compliance or for each instance that a facility is not in substantial
compliance. 42 C.F.R. § 488.430(a). In this case, CMS imposed a PICMP of $3000. To
determine whether the CMP is reasonable, the following factors in 42 C.F.R.

§ 488.438(f) must be considered: (1) the facility’s history of non-compliance, including
repeated deficiencies; (2) the facility’s financial condition; (3) the seriousness of the
deficiencies as set forth in 42 C.F.R. § 488.404; and (4) the degree of culpability.

I have no evidence of a history of non-compliance by Petitioner and CMS does not argue
that there is a history of non-compliance for me to consider. CMS Brief at 24-28; CMS
Post Hearing Response Brief at 20-24.‘ Petitioner has not alleged that it is unable to pay
the PICMP. There is credible evidence of actual harm to Resident B. Petitioner is
culpable for the failure to ensure that prednisone was administered as ordered and there is
evidence of the potential for serious adverse consequences of sudden withdrawal of
prednisone. Based on these considerations, and particularly, the degree of seriousness of
the noncompliance in light of circumstances specific to Resident B, I conclude that the
PICMP of $3000 is a reasonable remedy.

* Petitioner reveals in its request for hearing that deficiencies were cited by
surveys completed on July 14 and 19, 2005. However, CMS did not impose any
enforcement remedies based upon those surveys and none of the specific findings from
those surveys are disclosed. Thus, I do not consider the surveys completed on July 14
and 19 as indicative of a history of noncompliance.
Ill. Conclusion

For the foregoing reasons, I conclude that (1) Petitioner violated 42 C.F.R.
§ 483.25(m)(2); and (2) a PICMP of $3000 is a reasonable enforcement remedy.

/s/
Keith W. Sickendick
Administrative Law Judge
